The offense is theft of cattle; the punishment, confinement in the penitentiary for two years.
The transcript contains no caption, and we are unable to determine the date of the adjournment of the trial court. Hence the appeal must be dismissed. Yarborough v. State,273 S.W. 842; Lowery v. State, 244 S.W. 147.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                     ON MOTION TO REINSTATE.